                          United States District Court
                                    for the
                          Southern District of Florida

Fanny Quevedo and Carlos              )
Quevedo, Plaintiff,                   )
                                      )
v.                                    )
                                        Civil Action No. 17-21168-Civ-Scola
                                      )
Iberia Lineas Aereas de España,       )
Sociedad Anónima Operadora Co.,       )
Defendant.                            )
      Order Adopting Magistrate Judge’s Report And Recommendation
       This matter was referred to United States Magistrate Judge Edwin G.
Torres for a report and recommendation on the Plaintiffs’ motion to tax costs
(ECF Nos. 175, 176). On March 25, 2019, Judge Torres issued a report,
recommending that the Court grant the motion, and award the Plaintiffs costs in
the amount of $60,718.56. (Report, ECF No. 185.) No objections have been filed
and the time to object has passed. Having considered Judge Torres’s report, the
record, and the relevant legal authorities, the Court finds Judge Torres’s report
and recommendation cogent and compelling. The Court therefore affirms and
adopts Judge Torres’s report and recommendation (ECF No. 185).
       The Court finds that the Plaintiffs are entitled to interest on the costs
award, calculated pursuant to 28 U.S.C. § 1961, from the date of entry of
judgment, or January 22, 2019. See, e.g., BankAtlantic v. Blythe Eastman Paine
Webber, Inc., 12 F.3d 1045, 1053 (11th Cir. 1994) (“Supreme Court and this
circuit’s precedent is clear: When a district court taxes costs against a losing
party, the award of costs bears interest from the date of the original judgment.”
(internal quotation marks and citations omitted)); Spatz v. Microtel Inns & Suites
Franchising, Inc., No. 11–60509–CIV, 2012 WL 1587663, at *8 (S.D. Fla. May 4,
2012) (Rosenbaum, Mag. J.) (“The Eleventh Circuit, recognizing that § 1961(a)
applies to awards of costs, has held that interest shall accrue on taxable costs
from the date the court entered final judgment.” (internal quotation marks and
alterations omitted)).
       Accordingly, the Court grants the Plaintiffs’ motion (ECF No. 175). The
Court awards $60,718.56 in costs, plus interest, to the Plaintiffs, Fanny and
Carlos Quevedo, to be paid by the Defendant, Iberia Lineas Aereas de España,
Sociedad Anónima Operadora Co.
Done and ordered at Miami, Florida on July 9, 2019.


                                  _______________________________
                                  Robert N. Scola, Jr.
                                  United States District Judge
